FILED
                             NOT FOR PUBLICATION                            OCT 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES C. PARKS,                                  No. 10-35426

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01219-RSL

  v.
                                                 MEMORANDUM *
TULALIP RESORT CASINO,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       James C. Parks appeals pro se from the district court’s judgment dismissing

his employment discrimination action. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Carson Harbor Vill., Ltd. v. City of Carson, 353 F.3d
824, 826 (9th Cir. 2004). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Parks’s action based on the doctrine of

collateral estoppel because Parks was barred from relitigating the issue of

sovereign immunity after it had been adjudicated in a previous dispute between

these same parties. See Hydranautics v. FilmTec Corp., 204 F.3d 880, 885 (9th

Cir. 2000) (outlining requirements for application of collateral estoppel).

      Parks’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   10-35426